Citation Nr: 0824096	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for amputation of the left 
fifth toe.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in April 
2006, and the case has since been returned to the Board for 
appellate review.

The Board observes that the veteran's appeal originally 
included the issues of entitlement to an increased evaluation 
for arthritis of the right and left knees. However, the 
veteran submitted a statement in January 2008 in which he 
indicated that he wished to withdraw his appeal on those 
issues. See 38 C.F.R. § 20.204 (2005).  Accordingly, the 
issues of entitlement to an increased evaluation for 
arthritis of the right and left knees no longer remain in 
appellate status and no further consideration is required.

The Board also notes that veteran has contended that the 
issue on appeal should be considered entitlement to service 
connection for amputation of the fifth toes bilaterally.  The 
veteran's appeal had originally included the issue of 
entitlement to service connection for a bilateral foot 
disorder.   However, during the pendency of the appeal, a 
rating decision dated in June 2005 granted service connection 
for amputation of the right fifth toe due to hammertoe 
deformity.  Therefore, the issue of entitlement to service 
connection for a right foot disorder no longer remains in 
appellate status, and no further consideration is required. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Reason for Remand:  To obtain a clarifying medical opinion.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the Board notes that the veteran was afforded 
VA examinations in April 2003, August 2004, March 2005, and 
December 2006 in connection with his claim for service 
connection for the amputation of the left fifth toe.  The 
August 2004 and March 2005 VA examiner indicated that the 
veteran had plantar warts and calluses bilaterally on his 
feet during his military service and listed his current 
diagnoses as callus formation of both feet since military 
service, fourth and fifth hammertoe deformation bilaterally 
with spur formation status post surgical treatment, and 
amputation of the fifth toes bilaterally.  In August 2004, 
the examiner opined that the veteran's current condition was 
at least as likely as not related to his callus formation, 
spurs, and deformation of the fourth and fifth toes 
bilaterally in service, and in March 2005, he stated that it 
was at least as likely as not that the diagnosis of plantar 
warts shown in service was related to the bone spurs removed 
in 1999, the hammertoe deformation, and the eventual 
amputation of the fifth toe bilaterally.  

Similarly, the December 2006 VA examiner noted that the 
veteran was diagnosed with warts on both feet in 1973.  It 
was also noted that he was diagnosed with and treated for 
cellulitis of the left foot during his period of service.  
The diagnoses were listed as callus formation of both feet 
from military service; bilateral fourth and fifth hammertoe 
deformations with spur formation status post surgical 
treatment; and, status post amputation of the fifth toes 
bilaterally with cleaning of the callus formation 
bilaterally.  The examiner opined that the veteran's present 
condition was at least as likely as not the result of callus 
formation and hammertoe malformation of the four and fifth 
toes bilaterally, which subsequently caused his spurs as well 
as the pain.   

Although the veteran's service medical records do show that 
he was treated for plantar warts and calluses on his right 
foot, the Board notes that his left foot did not have such 
symptomatology during his period of service.  As such, these 
opinions relate the veteran's current diagnosis to an 
unsubstantiated history.  Nevertheless, the Board observes 
that he did have cellulitis of the left leg and foot that 
required convalescence in 1979.  However, the VA examiners 
did not address whether the veteran's amputation of the left 
fifth toe may be causally or etiologically related to his 
cellulitis in service.  In fact, the Board remanded the case 
in April 2006 for further development, to include obtaining a 
medical opinion addressing whether the veteran's amputation 
of the left fifth toe may be related to his cellulitis.  
Although the December 2006 VA examiner did acknowledge the 
history of cellulitis, he did not specifically discuss 
whether the veteran's amputation of the left fifth toe may be 
related to such symptomatology.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds it necessary to remand the veteran's claim so that an 
additional medical opinion may be obtained for the purpose of 
determining the nature and etiology of the veteran's 
amputation of the left fifth toe.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should refer the veteran's 
claims folder to the December 2006 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA 
examiner for an opinion as to nature 
and etiology of the veteran's 
amputation of the left fifth toe.  
The examiner should be requested to 
review all pertinent records 
associated with the claims file, 
including the veteran's service 
medical records documenting 
cellulitis in 1979.  It should also 
be noted that the veteran's service 
medical records are negative for any 
complaints, treatment, or diagnosis 
of warts or calluses on the left 
foot.  The examiner should 
specifically comment on whether it is 
at least as likely as not that the 
veteran's amputation of the left 
fifth toe is related to his 
cellulitis in service or is otherwise 
etiologically related to his military 
service.  

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2007), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



